DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 11/20/2020 has been entered and made of record.

The application has pending claim(s) 1-17.

In response to the amendments filed on 11/20/2020:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
	Also due to the amendments, the Examiner notes that amended claims 5 and 13 are no longer substantial duplicates.

Applicant’s arguments, see pages 8-9, filed 11/20/2020, with respect to amended claims 1, 5, and 13 have been fully considered in combination with the amendments and are persuasive.  Therefore the Obviousness-Type Double Patenting Rejections of amended claims 1, 5, and 13 have been withdrawn [at least because the amended claims 1, 5, and 13 are no longer obviously encompassed by the claimed invention of U.S. Patent No. 10,152,944]. 

Applicant’s arguments, see pages 9-11, filed 11/20/2020, with respect to claims 1-4, 6-10, and 12 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowed.
Independent claim 7 respectively recites the limitations of: displaying on the colored display surface a set of control points of a known color, wherein the colored display surface is a uniformly colored display surface; calculating a single color transformation operator as a function of the misalignment; applying the single color transformation operator to the color signals of all pixels for display on the uniformly colored display surface.
Similarly, independent claim 1 respectively recites similar limitations.
Independent claim 13 respectively recites the limitations of: displaying, on the colored display surface, a set of control points of a known color, wherein the colored display surface is a colored display surface having a display surface of a single color; calculating a single color transformation operator as a function of the misalignment; applying the single color transformation operator to the color signals for display on the colored display surface; generating a set of lines joining the set of control points to a middle grey color; sampling each line in the set from the middle grey color by finding a point common to the first color gamut and the single second color gamut displayable on 
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Park et al (“Adaptive Chrominance Correction for a Projector Considering Image and Screen Color” – ISVC 2007, pages 751-759, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses displaying uniform colored test patterns [yellow green, pink, and white] on a colored screen and performing color compensation results using the derived adaptive gamut mapping.  However, Park does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 16, 2021